United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-2636
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                  Vonzel E. Rayford

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                            Submitted: January 19, 2021
                              Filed: January 22, 2021
                                   [Unpublished]
                                  ____________

Before KELLY, MELLOY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

      Vonzel Rayford appeals the sentence the district court1 imposed after he
pleaded guilty to a firearm offense. His counsel has moved to withdraw, and has filed


      1
      The Honorable Beth Phillips, Chief Judge, United States District Court for the
Western District of Missouri.
a brief under Anders v. California, 386 U.S. 738 (1967), challenging the calculation
of Rayford’s criminal history and the substantive reasonableness of his sentence.

       We conclude that the district court did not clearly err in adding 3 points to
Rayford’s criminal history based on his 2000 federal conviction. See United States
v. Townsend, 408 F.3d 1020, 1022 (8th Cir. 2005) (standards of review); see also
U.S.S.G. §§ 4A1.2(e)(1) (for computing criminal history, any prior prison sentence
exceeding 1 year and 1 month that resulted in defendant being incarcerated within 15
years of defendant’s commencement of instant offense is counted); 4A1.2(k)(2)
(relevant time period for calculation is date of release from incarceration resulting
from revocation of, inter alia, supervised release). We further conclude that the
district court did not impose an unreasonable sentence, as the court properly
considered the factors set forth in 18 U.S.C. § 3553(a); and there is no indication the
court considered an improper or irrelevant factor, or committed a clear error in
weighing relevant factors. See United States v. Salazar-Aleman, 741 F.3d 878, 881
(8th Cir. 2013) (discussing appellate review of sentencing decisions).

      Finally, after reviewing the record independently under Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly, we grant
counsel’s motion to withdraw, and we affirm.
                        ______________________________




                                         -2-